DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14 and 20-21 are allowed, and claims 2, 3 and 15-19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for conductors having cooling channel in backplane, does not disclose, teach or suggest, following subject matter in claims:  
a plurality of conductor tracks, each respective conductor track of the plurality of conductor tracks extending at least one of, 
on the carrier plate, or 
in the carrier plate; 
at least one cooling channel to conduct a cooling fluid, the at least one cooling channel arranged on at least one conductor track, of the plurality conductor tracks, to cool the at least one conductor track; and
wherein the at least one cooling channel at least partially surrounds the at least one conductor track. and
at least one cooling channel to conduct a cooling fluid, the at least one cooling channel arranged on at least one conductor track, of the plurality of conductor tracks, to cool the at least one conductor track, the at least one cooling channel including a finned heat sink with cooling fins.

Prior arts, Seshan, Han, Rubenstein and Smith disclose related structural elements for conductors having cooling channel in backplane, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835